Sweeney, J.,
concurring in part and dissenting in part. I wholeheartedly concur in the majority’s first paragraph of the syllabus regarding the proper statute of limitations applicable to claims sounding in accountant malpractice or negligence. Contrary to the arguments of amicus curiae, the Ohio Society of Certified Public Accountants, the two-year limitations period set forth in R.C. 2305.10 is inappropriate for determining the timeliness of a malpractice or negligence claim brought against an accountant. R.C. 2305.10 contemplates an action for bodily injury not covered by a more specific statutory limitations period, or for injuring personal property. The instant action, however, is for professional malpractice or negligence of accountants. As appellants correctly submit, the essence of their claim is the failure of the accountants to perform duties attendant to accounting services, not the accountants’ physically injuring the appellants’ personal property. Therefore, the limitations period set forth in R.C. 2305.09 is most appropriate for determining the timeliness of actions in accountant malpractice or negligence.
Notwithstanding the foregoing, I strongly disagree with the majority’s paragraph 2a of the syllabus which precludes application of the “discovery rule” for claims of professional negligence brought against accountants. Therefore, I must dissent from the majority’s refusal to place accountants on equal footing with other professionals (i.e., physicians and attorneys) with regard to determining the accrual of a professional negligence or malpractice claim.
The majority apparently declines to apply a discovery rule to actions grounded in accountant negligence simply because the General Assembly did not adopt such a rule in its enactment of R.C. 2305.09(D). However, such perfunctory reasoning has been repeatedly eschewed by this court in other “discovery” cases. See, e.g., O’Stricker v. Jim Walter Corp. (1983), 4 Ohio St. 3d 84, 4 OBR 335, 447 N.E. 2d 727; Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St. 3d 111, 5 OBR 247, 449 N.E. 2d 438. More importantly, such reasoning ignores this court’s essential role in ensuring that cases be decided both fairly and equitably. Under the majority’s rationale, one could almost make the argument that the General Assembly did not intend accountants to be liable for malpractice at all, since, unlike other professions, accountant malpractice is not mentioned in R.C. Chapter 2305. In any event, legislative inaction on a particular issue does not necessarily mean that the legislature made a conscious decision against a certain point of view. See Oliver, supra.
Like attorney and physician malpractice, accountant malpractice can entail deleterious consequences that are deserving of judicial redress. The majority’s refusal to apply a discovery rule in the accountant malpractice area has the effect of denying a claim of an injured party before the injured party knew any such claim existed. In my view, the majority’s application of R.C. 2305.09(D), so as to bar the claims of accountant malpractice plaintiffs who did not know or could not reasonably have known of their injuries, clearly violates the “open-courts” or “right-to-a-remedy” provision of Section 16, Article I of the Ohio Constitution. This provision states:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, *184shall have remedy by due course of law, and shall have justice administered without denial or delay.” See Hardy v. VerMeulen (1987), 32 Ohio St. 3d 45, 512 N.E. 2d 626.
By failing to apply a discovery rule to accountant malpractice claims, the majority has accorded a veritable “sacred cow” status whereby accountants are treated differently from all other professionals. As appellants submit on page two of their reply brief: “All that is expected of a professional, whether he be a doctor, lawyer, or accountant, is that he perform his duties honestly, completely, and competently according to the standard of care required for the particular profession. Merely because an accountant ‘dates’ an audit report or merely because an accountant is not considered to be a guarantor of the accuracy of an audit does not entitle the accountant to escape liability for injuries he has inflicted by his negligence on one who is unable through due diligence to promptly uncover the wrong done to him. An accountant should be allowed no more protection from his wrongdoing than is a physician or an attorney.”
In my opinion, the discovery rule in this context is not only fair, but also eminently sensible. Research reveals that the view that a cause of action against an accountant for negligence accrues, and the statute of limitations commences to run, when the injured party discovers, or in the exercise of reasonable diligence should have discovered the negligent act has wide support throughout the country. The following cases have established or reiterated some form of a discovery rule to govern accountant malpractice actions in their respective jurisdictions. See Sato v. Van Denburgh (1979), 123 Ariz. 225, 599 P. 2d 181; Moonie v. Lynch (1967), 256 Cal. App. 2d 361, 64 Cal. Rptr. 55; Brueck v. Krings (1982), 230 Kan. 466, 638 P. 2d 904; Leonhart v. Atkinson (1972), 265 Md. 219, 289 A. 2d 1; Frank Cooke, Inc. v. Hurwitz (1980), 10 Mass. App. 99, 406 N.E. 2d 678; Brower v. Davidson, Deckert, Schutter & Glassman, P.C. (Mo. App. 1984), 686 S.W. 2d 1; Chisholm v. Scott (1974), 86 N.M. 707, 526 P. 2d 1300; see, also, Annotation (1969), 26 A.L.R. 3d 1438. I believe that in the interest of justice, fairness and consistency, Ohio should also adopt a discovery rule for determining the accrual date for causes of action sounding in accountant malpractice.
Accordingly, while I would affirm the court of appeals’ judgment that R.C. 2305.09(D) is the proper statute of limitations governing accountant malpractice actions, I would reverse the court of appeals in part and adopt the discovery rule for claims of accountant malpractice.
Douglas, J., concurs in the foregoing opinion.